Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks/Arguments
	Regarding remarks on the objections to the specification and claims, the amendments would overcome the previous objections.

	Regarding arguments on the rejections under 35 USC 103, applicant's arguments on the amended claim 1 have been fully considered but they are not persuasive.
	Applicant argues (see pg. 8 line 11 – pg. 9 line end of page) that Wu, one of reference, acquiring data is already being performed before generating or identifying the trigger event while alleging current application does acquire data prior to identify a data acquisition condition prior to starting a data acquisition.
	Examiner respectfully submits that the argument is illogical because (1) the amended claim limitation “analyze a signal received from the measurement interface to identify any one of a data acquisition condition for starting a data acquisition of the measurement signal out of multiple predetermined data acquisition conditions in the signal received from the measurement interface” describes that the analysis on the received signal, equivalent to the acquired signal, is performed prior to starting a data acquisition of the measurement signal. Neither the claims nor specification are clear on the difference between “receive” and “acquire” of the measurement signal, and because (2) the specification also states the data acquisition can start and stop [0013], implying data acquiring can occur prior to starting the data acquisition if start and stop repeat.
	Furthermore, for the newly added limitation, a new reference, found within a limited amount of time allowed under AFCP 2.0 program, appears disclosing the recited limitation as follows:
	Miyazaki (US 20180364139 A1) discloses (oscilloscope [0005], data acquisition condition, sets data collection conditions, such as data collection start time and data collection end time, sampling frequency, number of acquired data points [0034, 0036]), which describes starting a data acquisition without acquiring the data until the collection start time. 
	Similar disclosure can be found other references, too, such as 
	Hayles (US 20060036992 A1) (a slave device receives an external control signal to condition its sampling of an input signal, the slave device may not actually begin acquiring data until the device supplying the control signal is activated [0017], oscilloscope [0083]), 
	Easton (US 5371842 A) (the option to begin data collection either on a manual cue or upon the occurrence of a predetermined trigger condition ‘see FIG. 4F’ [col 22 line 1-14]), and
	Bush (US 4972138 A), Tallman (US 4773028 A).
Therefore, the rejections would be maintained.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865